POWELL, P. J.
Bill Hall is confined to the State Penitentiary at McAlester by reason of a plea of guilty to robbery with firearms. He was sentenced to 25 years by the district court by Creek county. The death penalty might have been assessed. Tit. 21 O.S. 1951 § 801. This court has heretofore given consideration to the circumstances surrounding the prisoner’s plea of guilty and subsequent imprisonment. See Ex parte Hall, 91 Okla. Cr. 11, 215 P. 2d 587.
The Attorney General has filed a demurrer to the present petition for writ of habeas corpus. It was set on the docket for hearing for June 10, 1953, and has been taken under advisement. It must be sustained. No tenable proposition is presented that could not have been presented in the former application. The court was cognizant of all the arguments now attempted to be presented. The petition is not verified as required by Tit. 12 O.S. 1951 § 1332, and no evidence has been offered to contradict the court records. See In re Fraley, 4 Okla. Cr. 91, 111 P. 662; In re Seale, 76 Okla. Cr. 164, 135 P. 2d 346; Denton v. Hunt, 79 Okla. Cr. 166, 152 P. 2d 698.
The petition is denied
JONES and BRETT, JJ., concur.